 



Exhibit 10.46
MARTEK BIOSCIENCES CORPORATION
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     Martek Biosciences Corporation (the “Company”), hereby grants restricted
stock units relating to shares of its common stock (the “Stock”), to the
individual named below as the Grantee, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment and in the Company’s Amended and
Restated 2004 Stock Incentive Plan (the “Plan”).
Grant Date: ______ ___, 200_
Name of Grantee: _______________     State of Residence:_______________
Grantee’s Social Security Number: ___-___-___
Number of Restricted Stock Units (RSUs) Covered by Grant: _________
Vesting Schedule:

              Number of RSUs that vest, as Vesting Date   a percent of the
number of RSUs granted
The 14-month anniversary of the Grant Date
    20 %
 
       
The 26-month anniversary of the Grant Date
    20 %
 
       
The 38-month anniversary of the Grant Date
    20 %
 
       
The 50-month anniversary of the Grant Date
    20 %
 
       
The 62-month anniversary of the Grant Date
    20 %

     You agree to all of the terms and conditions described in this Agreement
and in the Plan (a copy of which will be provided on request) unless you deliver
a notice in writing within 30 days of receipt of this award agreement to the
Vice President of Administration and Human Resources stating that you do not
accept the terms and conditions described in this Agreement and in the Plan. You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan.
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



MARTEK BIOSCIENCES CORPORATION
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Restricted
Stock Units”). Your Restricted Stock Units may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Restricted Stock Units be made subject to execution, attachment or similar
process.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan. The following additional terms have the
meanings provided below:
 
   
 
  “Service” means service by you as an employee, officer, director or consultant
to the Company or an Affiliate. A change in your position or duties will not
result in interrupted or terminated Service so long as you continue to be an
employee, officer, director of the Company or an Affiliate. If on termination of
your Service as an employee, officer or director the Company retains you as a
consultant, the Company may, in its sole discretion, provide that your Service
continues for purposes of vesting in the Restricted Stock Units.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule on the cover sheet, on the Vesting Dates shown
on the cover sheet, provided you are in Service on the Vesting Date. No
additional Stock Units will vest after your Service has terminated for any
reason.
 
   
Book Entry of Stock Pursuant to Vested Units
  If you have not made an election to defer delivery of your vested shares, a
book entry for the vested shares of Stock represented by the Restricted Stock
Units will be made for you and the shares will be credited to your account with
the plan administrator by the Company within three (3) days of the applicable
Vesting Date; provided that, if such Vesting Date occurs during a period in
which you are (i) subject to a lock-up agreement restricting your ability to
sell Stock in the open market or (ii) are restricted from selling Stock in the
open market because a trading window is not available, transfer of such vested
shares will be delayed until the date immediately following the expiration of
the lock-up

2



--------------------------------------------------------------------------------



 



     
 
  agreement or the opening of a trading window but in no event beyond 21/2
months after the end of the calendar year in which the shares would have been
otherwise transferred.
 
   
Forfeiture of Unvested Units
  In the event that your Service terminates for any reason, other than death or
Disability, then unless otherwise provided in an applicable employment agreement
between you and the Company or an Affiliate or other plan or agreement, you will
forfeit all of the Restricted Stock Units that have not yet vested.
 
   
Death
  If your Service terminates because of your death, then your Restricted Stock
Units shall become 100% vested.
 
   
Disability
  If your Service terminates because of your Disability, then your Restricted
Stock Units shall become 100% vested.
 
   
Leaves of Absence
  For purposes of this grant of Restricted Stock Units, your Service does not
terminate when you go on a bona fide employee leave of absence that was approved
by the Company in writing, if the terms of the leave provide for continued
Service crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating 30 days after you went
on employee leave, unless your right to return to active work is guaranteed by
law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements, which must be consistent with and permitted by the rules and
regulations established by the Company and the plan administrator, to pay any
withholding or other taxes that may be due as a result of vesting in Restricted
Stock Units or your acquisition of Stock under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to this grant, the Company will have the right to:
 
  (i) require that you arrange such payments to the Company, or (ii) cause an
immediate forfeiture of shares of Stock subject to the Restricted Units granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due. In addition, in the Company’s sole discretion and

3



--------------------------------------------------------------------------------



 



     
 
  consistent with the Company’s rules and regulations, the Company may permit
you to pay the withholding or other taxes due as a result of the vesting of your
Restricted Stock Units by delivery (on a form acceptable to the Board) of an
irrevocable direction to a licensed securities broker selected by the Company to
sell shares of Stock and to deliver all or part of the sales proceeds to the
Company in payment of the withholding taxes.
 
   
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, the Restricted Stock Units will become 100% vested
(i) if the Restricted Stock Units are not assumed, or equivalent restricted
securities are not substituted for the Restricted Stock Units, by the Company or
its successor, or (ii) upon your Involuntary Termination within the 24-month
period following the consummation of the Corporate Transaction.
 
   
 
  “Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company for reasons other than Cause; or
(ii) your voluntary resignation following (a) a change in your position with the
Company which materially reduces your duties and responsibilities or the level
of management to which you report, (b) a material reduction in your level of
compensation (including base salary, fringe benefits and target bonus) or (c) a
relocation of your place of employment by more than twenty five (25) miles,
provided and only if such change, reduction or relation is brought about by the
Company without your consent.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliate)
reserve the right to terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been transferred to you. In the event of a cash dividend on
outstanding Stock, you will, not be entitled to receive, a cash payment for each
Restricted Stock Unit.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Restricted Stock Units covered by this grant will
be adjusted (and rounded down to the nearest whole number) in accordance with
the terms of the Plan.

4



--------------------------------------------------------------------------------



 



     
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact Investor Relations, tel. no. 410-740-0081, to
request paper copies of these documents.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Plan, and an applicable employment agreement with the Company, if
any, constitute the entire understanding between you and the Company regarding
this grant of Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning this grant are superseded. The Plan will control in the
event any provision of this Agreement should appear to be inconsistent with the
terms of the Plan.

5